 PEPSI-COLA BOTTLING COPepsi-Cola Bottling Co. of Miami,Inc.andUnitedSteelworkersofAmerica,AFL-CIO.Cases12-CA-4639 and 12-CA-4716November 9, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn May 6, 1970, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Pepsi-Cola Bottling Co. ofMiami, Inc.,Miami, Florida, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.''Chairman Miller would not adopt the finding of the Trial ExaminerthatRespondent violated Sec 8(a)(3) and (1) by discharging employeeswho halted work, formed a protest group, and, despite the employer'srepeated entreaties, refused either to return to their work stations or toleave the plant Although the Chairman would distinguish the conduct ofthe sitdown strikers here from that inN L R B v Fansteel MetallurgicalCorp,306 U S 240 (1939), he does not join the majority in holding that,under our Act, an employer is precluded from ordering employees to leavethe plant if they wish to protest rather than to work and from discipliningemployees who, after warning, refuse to comply SeeConeMills vNLRB,413F2d453(CA 4)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE477MILTON JANUS, Trial Examiner: United Steelworkers ofAmerica, AFL-CIO (hereafter called the Union) filed acharge on September 18, 1969, and an amended charge onNovember 26, 1969. A complaint based thereon was issuedagainst Pepsi-Cola Bottling Co. of Miami, Inc. (hereafterthe Respondent or the Company), in Case 12-CA-4639, onDecember 23, 1969. In the meantime, the Union had filedanotherchargeonDecember 19, 1969, in Case12-CA-4716, and on January 20, 1970, the GeneralCounsel issued an order consolidating the two cases,togetherwith a consolidated amended complaint andnotice of hearing.Iconducted a hearing in this matter at Miami, Florida,on February 25, 1970. At the hearing, the General Counsel,the Company, and the Union offered a stipulation of factsand agreed that the stipulation with certain attachedappendixes, the charges, and the consolidated amendedcomplaint would constitute the entire record herein. Theyalso agreed that I should issue a Trial Examiner's Decisionbased on the record and on such arguments and briefs asthe parties might submit. No testimony was therefore takenat the hearing, but the General Counsel and the Companyargued orally at the close of the proceeding. Thereafter, theCompany also filed a written brief. Upon the record thusconstituted,' including the arguments and brief, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Respondent is a Florida corporation with its place ofbusiness inMiami, Florida, where it is engaged in themanufacture and sale at wholesale of soft drinks at itsMiami plant. During a recent representative 12-monthperiod,Respondent purchased goods, materials, andsupplies valued in excess of $50,000 which were shipped toitsMiami plant directly from points outside the State ofFlorida. I find that Respondent is an employer engaged incommerce within the meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,isa labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.General Background and the Complaint 2On July 17, 1969, the Board conducted a representationelection in a production and maintenance unit at Respon-dent's plant, in Case 12-RC-3305. The Union won theelection and was certified on July 25.IThe General Counsel's unopposed motion of March 13, 1970,seekingcertain specified corrections in the official transcript is hereby granted2All the events described below occurred in 1969186 NLRB No. 73 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties met, exchanged proposals, and negotiated afew times. The employees engaged in a work stoppage for afew hours in the plant and were discharged. Later, duringthe continuing strike, the Respondent directly offered thestrikers full reinstatement and partial restitution of theirlost earnings.The strikers all accepted the offer andreturned to work. Respondent also granted them improve-ments intheir wages and working conditions unilaterally.The complaint alleges that Respondent violated Section8(a)(3)by terminating 97 employees because they hadjoined or assisted the Union, or violated Section 8(axl) byterminating them for engaging in a concerted workstoppage for the purpose of collective bargaining or mutualaid and protection. It also alleges that Respondent violatedSection 8(a)(5) by refusing to bargain with the Union, as thecertified representative of the employees; by bargainingdirectly with its employees and unilaterally granting thembenefits; and by failing to offer the Union the same termsand conditions of employment which it offered itsemployees.B.The FactsParagraph 7 of the stipulation of facts relates what theparties considered pertinent to this case, and since I ambound, in my disposition of the matter, to what the partieshave agreed to be the facts, I shall set the paragraph out infull, together with its Appendixes C and D. [Attached asAppendix B.]C.The Strike and the DischargesThe complaint does not allege that the discharge onSeptember 5 of the six employees who had engaged in aslowdown was illegal. Thus, the work stoppage of the 97employees on September 8, protesting the nondiscriminato-ry discharges a few days earlier, was not in its inception anunfair labor practice strike. However, a strike to protesteven a nondiscriminatory discharge is itself protectedconcerted activity,3 so that the 97 employees who sat in atthe plant on September 8 would be protected againstdischarge unless the sitin was itself illegal.Respondentcontends that it was privileged to discharge these 97employees because their work stoppage was an illegalsitdown strike.Iassume, based on paragraph 7(c) of the stipulation offacts, that the employees who engaged in the in-plantstoppage on September 8 were asked to leave by companyofficials, but refused to do so until the request was repeatedby the police. Although no violence or damage to the plantor equipment occurred, Respondent regards the workstoppage in the plant as an illegal seizure and sitdownwhich justifies its discharge of all 97 employees. Theprecedents relied on by Respondent date back to the late1930's, the early years of the Act.4 They involve the seizureand possession of plants long beyond the work shift inwhich the sitdown first occurred, and the ousting or3ConeMills Corporation,169 NLRB 449, andKallaher and Mee, Inc., 87NLRB 410.4N.L.R.B. v. FansteelMetallurgical Corp.,306 U.S. 240;McNealy &Price Company v. N.L.R.B.,106 F.2d 878 (C.A. 3); andStewart Die CastingCorporation v. N.L.RB.,114 F.2d 849 (C.A. 2).exclusion of management representatives. They were allillegal trespasses, and, though some did not include acts ofviolence or damage to the plant by the employees sitting in,they all included a potential for violence through theforcible dispossession of management officials.Ours is a far different case. The sitin here lasted only afew hours and did not extend beyond the employees'normal working hours, and no employee sought to bar orexclude company officials. Nor does the fact that it wasundertaken as a protest against the nondiscriminatorydischarges of other employees, ratherthanagainst unfairlabor practices committed by the Employer, transform thein-plant cessation of work into an illegal sitdown strike. Inmy opinion, the facts here are much more like those in thecases relied on by the General Counsels than they are tothose cited by Respondent. I therefore find that the 97employees were discharged by the Company forengaginginconcerted protected activities on themorning ofSeptember 8, in violation of Section 8(aX3) and (1).On September 17, according to paragraph 7(h) of thestipulation,Respondent's general manager, Page,offered totake back the 97 employees it had wrongfully discharged onSeptember 8, as well as the six it had justifiably discharged3days before. This offerof reinstatement and thesimultaneous offer to give the employees a loan of I week'spay for the wages lost while on strike, was made to Ochoa,an employee and member of the Union's negotiatingcommittee, rather than to the full committee includingFayad and Suarez, the Union's full-time representativesand negotiators.The inference I draw from Page'sapproach to Ochoa and his attempt to end the strike is thatRespondent intended to conceal its action from Fayad andSuarez and to bypass them by dealing directly with theemployees. Thus, the very next day, Respondent's attorney,Greene, wrote Fayad telling him, among other things, thatthe Company had rejected the Union's demand that it takeback all the strikers. Yet the same day, September18, Pageagain approached Ochoa and another employee-member ofthe negotiating committee, Goderich, and repeated his offerto take all the strikers back, and added even moreinducements to have them return.The stipulation is perhaps deliberately vague on thenature of the Union's demands forterminatingthe strike.The only references to a request for reinstatement on behalfof any of the employeesare in paragraphs7(e) and 7(g).The request mentioned in 7(e) as being made on September8, the firstday of the strike,is clearly inadequate as anunconditional request forreinstatementof thestrikers sinceitwas limited to the six employees whom Respondent haddischarged on September 5, and whom it had no obligationto reinstate. Paragraph 7(g) relates a conversation betweenGreene and Suarez on September 18 in which Greene saidthattheCompanywould not reinstate any of theemployees, neither the strikers nor those discharged onSeptember 5. I do not construe this as a stipulation thatSuarez, or anyone else acting for the Union, had made anunconditional application for the reinstatement of the 975KDI Precision Products, Inc.,176NLRB No. 18,Hanes HosieryDivision,168 NLRB 856,and Lee CylinderDivisionof Golay & Co., Inc.,156NLRB 1252,enfd.as modified 371 F.2d 259(C.A. 7). See alsoKennametal,Inc., 80 NLRB 1481, enfd.182 F.2d 817(C.A. 2). PEPSI-COLA BOTTLING CO.strikerswho had been discharged on September 8 forengaging in concerted protected activities.6But even if I am wrong in finding that the Union did notmake an unconditional request for the reinstatement of the97 unfair labor practice strikers, I would still notrecommend an affirmative order that Respondent reinstatethem (since it has already done so) nor an order that they bemade whole for any backpay they may have lost. If it wasmade at all, the Union's request for reinstatement of thestrikersmust have been made by Suarez to Greene in theirconversationof September18,aThursday.All theemployees were in fact reinstated on the following Monday,September 22, after one, or at most, two working days.Thus, the interval between the request for reinstatementand the date on which a backpay obligation would begin, ifthe Company had not reinstated the strikers, was shorterthan the 5 days which the Board customarily grants in thesesituations.?D.Refusal To BargainThe facts underlying the refusal-to-bargain allegations ofthe complaint,as set outin the stipulation, are fairlyexplicit.The Union was certified on July 25, it met withRespondent on August 29, and within a few days thereafter,each party had submitted a proposed agreement to theother. (Respondent's 29-page proposal contained no offeron wages,pensions,vacations, holidays, or insurance.)Theymet againon September 8, the day on which 97employees went on strike and, as I have found, wereillegally discharged therefor. On that occasion, the partiesengagedin further bargaining, and the union representa-tives demanded reinstatement of the six employees who hadbeen previously discharged. On September 15, the partiespresented their positions on a wage increase. On September18,Respondent's attorney, Greene, called Suarez and toldhim that the Respondent was standing pat on its 3 1/2-percent wage offer which amounted to about 7 cents perhour at the currentrates.The same day Greene sent a letterto Fayadcancellinga negotiationsession setfor September22 because he had to be away from Miami all that week.Despite the offer of General Manager Page made to Ochoathe day before to take everyone back and to give them a 25-cent-per-hourwage increase,Greene also said in his letterthat the Union's insistencethat everyone be reinstated wasillegaland could not be made a condition to reaching abargaining agreement.On September 22, Fayad protestedby letter to Greene about the Respondent meeting with theunion committee without notifying either himself or Suarezabout cancellation of the session, which had originally beenset for that day without providing another negotiator toreplaceGreene, and insisted that negotiations had notreachedan impasseand that the Union would pursue itsremedieswith the Board.These are the facts I have to go on, and in themselves theyreveal a simple classic caseof an employer, obligated tobargain with a certified representative, who chooses instead8Beaver Bros.BakingCo.,Inc.,171NLRB No. 98,In. 13, andaccompanying text.7FloridaMachine& Foundry Company,174 NLRB No. 170.8Midwestern Instruments,Inc.,133 NLRB1132, 1140-41.In this casethe Union specifically conditioned any bargaining on the reinstatement of479to deal directly with the employees by offering them morethan it has offered the representative in the express hopethat they will abandon their chosen Union.To offset the strongprima faciecase made by the GeneralCounsel from the facts set out in the stipulation,Respondent relies in its written brief, as if they were provenfacts, on statements which it made in its oral argument atthe hearing, and substitutes conjectures and unwarrantedinferences for the matters agreed to in the stipulation.First, theRespondent argues that it was justified inrefusing to bargain further with the Union because theUnion insisted as a condition to reaching an agreement thatall the employees be reinstated and that such a condition is,in effect, a nonmandatory bargainingissue.The flaw in theargument is that the stipulation does not bear outRespondent's assumption that the Union refused tocontinue bargaining on wages, hours, and other mandatoryissues unlessthe Company first agreed to reinstate all thestrikers and discharged employees.All that the stipulation says on this point is that onSeptember 8, the Union demanded reinstatement of the sixemployees who had been discharged for nondiscriminatoryreasons on September 5. Thereafter, at their next meeting,on September 15, the Union requested a wage increase, andthe Respondent offered it approximately 7 cents per hour,which the Union rejected. The stipulation does not say thatthe Union then demanded everyone's reinstatement beforeitwould make any counterproposal to the Respondent'sinitialwage offer. I do not doubt that the Union was vitallyconcerned about the status of the employees and pressedfor their reinstatement, but this would be as part of ageneral strike settlement in which all pending issues wouldbe mutually resolved.The only basis for Respondent's argument that thedemand for reinstatement of all 103 employees was acondition to any further bargaining is Greene's letter toFayad (Appendix C to the stipulation). This is clearly a self-serving statement since the letter was sentafterGeneralManager Page offered to take back all the employees in hisoffer to Ochoa-the very employees whom Greene wasclaiming had no right to reinstatement. It is obvious thenthat by September 18 Greene was attempting to lay afoundation for refusing to bargain with the Union by hisclaim that the Union was not entitled to demand what theCompany was already willing to give. His purpose was toavoid bargaining with the Union by giving the employeesthe reinstatement and the improvements in wages, etc.,which it refused to discuss with the Union.I find that the Company's contention that the Union wasimposing an illegal condition on further bargaining isunmeritorious both on the facts and the law. The Unionhad in fact imposed no inflexible condition on furtherbargaining, and its request for the reinstatement of all 103employees, even if made, was a proper bargainingissue onwhich Respondent was obligated to negotiate.8Respondent's next contention, that it did not refuse tobargain with the Union after September 22, when all theemployeesguilty ofstrikemisconduct,which the Trial Examiner held,excused theEmployerfrom further bargaining.He also held, however, thatthe reinstatement of strikers, including those guilty of misconduct, was abargainable issue. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDstrikers were reinstated, is also unsupported by the facts.Greene's letter of September 18 informed Fayad, first, thathe would not meet with him the week of September 22, butoffered him no alternative date; and second, Greene toldFayad that he saw no point in continuing furtherdiscussions unless the Union retracted its so-called illegaldemand. Fayad's letter in response pointed out thatnegotiationshad not reached an impasse, that theCompany had to provide negotiators who were free to meetwith him at reasonable times, and that the Union wouldpursue its remedies with the Board until the Companychanged its intentions about reaching an agreement. IfRespondent was truly serious about negotiating with theUnion, it could have offered to do so to forestall the filingof charges with the Board; and, of course, it had anobligation to bargain with the Union even while chargeswere pending., Respondent's preference for ignoring thecertified representativewhile treating directly with theemployees cannot be excused by a claim that the Unionhad to make still another request for bargaining afterSeptember 22.Respondent next argues that the 103 strikers whom itreinstated were not in fact employees but only applicantsfor employment, so that its direct dealing with them was notin derogation of the Union's certification. The argument iseasily refuted. The 97 employees who struck on September8remainedemployees under the Act, despite theirpurported discharge, and the other six who were legallydischarged on September 5, were rehired on the 22nd. TheUnion represented everyone who was in the unit, before,during, and after the strike, and the Company wasobligated to bargain with it continuously before, during,and after the strike. The Union could also presentgrievances on behalf of discharged employees and strikerswhile it was seeking to negotiate for a bargainingagreement.Alternatively,Respondent argues that even if the 103strikers retained their status as employees, the actions of itsgeneral manager in offering them a 25-cent-per-hour raiseacross the board amounted to nothing more than anadjustment of grievances, provided for in Section 9(a) of theAct. The shortanswer tothat contention is that the right toseek an adjustment of grievances, that is, minor disputesnot covered by a bargaining agreement, is not a limitationon the right of a certified Union to act as the exclusivebargaining representative on such major matters as wagesand conditions of employment.Respondent's final argument is that the rule ofRayBrooks v. N.L.R.B.,348 U.S. 96, that an employer mustbargain with the certified representative of his employeesfor at least 1 year, is not applicable here because of unusualcircumstances. The "unusual circumstances" are said to bethat the Union no longer enjoys the confidence of the unitemployees because it did not protect their interests byrequesting their reinstatement after their unprotectedsitdown, but instead continued to insist in its negotiationsthat the six employees discharged on September 5 bereinstated as a condition for the return of the others.Respondent thus seeks to give the appearance of being asconcerned for the welfare of its employees, whom it firstdischarged for engaging in protected concerted activities, asis the Union which these employees had selected as theirrepresentative in a secret-ballot election. It faults the Unionfor not knowing how to represent its unit members andsuggests that it can do better for its employees than cantheirUnion. In a sense it has done better for them-bygiving them a wage increase more than three times as largeas the one it offered to the Union, and by acceding to theirdemands for improved working conditions. Its only pricefor this unexpected beneficence was the employees'renunciation of the Union. Such renunciation, if it didoccur (although there is nothing in the stipulation to suggestthat it did) was brought about by the Employer's owncalculated unfair labor practices. This hardly constitutes"unusual circumstances" within theBrooksrule, such as tojustify the Employer from bargaining with the certifiedrepresentative at least during the certification year, andbeyond, if that is necessary to dissipate the continuingeffects of its unfair labor practices.I find, in accordance with the complaint, and based onthe stipulated facts, that Respondent violated Section8(a)(5) and (1), by refusing to meet and negotiate with theUnion, by bargaining directly with the employees, bygranting them higher wages and working conditions than ithad offered their exclusive bargaining representative, bytelling the employees that the Union was dead at the plant,and by offering to deal with an employee committeeconcerning their complaints.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(l), (3), and (5) oftheAct, I shall recommend that it cease and desisttherefrom, and take certain appropriate affirmative action.Ihave already noted that I believe no affirmative actionwith respect to the 97 employees discharged on September 8isnow necessary, since theywere all reinstated onSeptember 22, and no backpay is due them.Iwill recommend, however, that Respondent, uponrequest, recognize and bargain with the Union as theexclusiverepresentativeofallitsemployees in theappropriate unit with respect to rates of pay, wages, hours,and other terms and conditions of employment and, if anunderstanding is reached, embody such understanding in asigned agreement. In order to ensure that the employeeswill be accorded the services of their selected bargainingagent for the period provided by law, I recommend that the PEPSI-COLA BOTTLING CO.initial year of certification be considered to begin on thedate the Respondent commences to bargain in good faithwith the Union.9Because of the character and scope of the unfair laborpracticeswhichRespondent has engaged in, I willrecommend that it cease and desist from interfering with,restraining,and coercing its employees in any other mannerin the exercise of their rights guaranteed in Section 7 of theAct.CONCLUSIONS OF LAW1.All production and maintenance employees includ-ing vending department employees, warehouse employeesand checkers employed by the Respondent at its Miami,Florida, plant, excluding all driversalesmen,advertisingemployees, merchandise employees, office clerical employ-ees, professional employees, guards, watchmen and super-visors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section 9(b) of the Act.2.At all times on and after July 25, 1969, UnitedSteelworkers of America, AFL-CIO, has been, and still is,the exclusive representative of all employees within saidappropriate unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, orother conditions of employment, within the meaning ofSection 9(a) of the Act.3.By refusingat all timeson and after September 22,1969, to recognize and to meet and negotiate with theabove-named Union, as the exclusive representative of theemployees in the appropriate unit, and by unilaterally,without prior notice to or consultation with the Union,grantingwage increases and other benefits to the unitemployees in September and October 1969, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.4.By discharging its employees on September 8, 1969,for engagingin concerted protected activities on behalf oftheUnion, Respondent has discriminated against them,thereby discouraging membership in the Union, and hasthereby engaged in unfair labor practices within themeaning ofSection 8(a)(3) of the Act.5.By the foregoing conduct Respondent has interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the Act, and hasthereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following:9 Amax Aluminum ExtrusionProducts,Inc, 174 NLRB No 163, andcases cited therem.10 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Sec.102.48of the Rules and Regulations,be adoptedby theBoard and become its findings, conclusions,and order, and allRECOMMENDED ORDER481Respondent, Pepsi Cola Bottling Co. of Miami,Inc., itsofficers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and meet and bargaincollectivelywithUnitedSteelworkersofAmerica,AFL-CIO, as the exclusive representative of its employeesin the following appropriate unit with respect to rates ofpay,wages, hours of employment, and other terms andconditions of employment:All productionand maintenanceemployees of Respon-dent at its Miami, Florida, plant, including vendingdepartment employees,warehouse employees andcheckers, excluding all driversalesmen,advertising,merchandise, office clerical, and professional employ-ees, guards, watchmen and supervisors as defined in theAct.(b) Promising and granting employees wage increases,and other improvements in their terms and conditions ofemployment, in order to induce them not to support theabove-named or any other union, as their bargainingrepresentative.(c)Making unilateralchanges in wages, rates of pay, orother terms or conditions of employment of their employ-ees without first notifying and consulting with the above-named Union or any other exclusive bargaining representa-tive in the appropriate unit.(d) Discouraging membership in the above-named or anyother union by discriminatorily discharging its employeesor by discriminating in any other manner with respect totheir hire or tenure of employment or any term or conditionof employment.(e) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right toself-organization, to form, join, or assist the above-namedor any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to the extentthat such right may be affected by the proviso in Section8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the above-described unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, and embody any understanding reached in a signedagreement.(b) Post at its place of business in Miami, Florida, copiesof the attached notice marked "Appendix A." 10 Copies ofsaid notice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent'sobjections thereto shall be deemed waivedfor allpurposes.In the eventthat the Board'sOrder isenforced by a judgmentof a UnitedStates CourtofAppeals,thewords in the notice reading "Postedby Order of theNational LaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of the United States Courtof AppealsEnforcingan Order ofthe National Labor Relations Board " 482DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to Respondent's employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith."11 In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas takento complyherewith."APPENDIX ANOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentFollowing a trial in which theCompany,the Union, and theGeneral Counsel of the NationalLaborRelations Boardparticipated,it has been found that we violatedthe Act. Wehave been ordered to post this notice and we intend to carryout the order of the Board, and abide bythe following:WE WILL bargain collectively in good faith, uponrequest,withUnitedSteelworkersofAmerica,AFL-CIO,astheexclusive representative of allemployees in the unit for which that Union was certifiedby the NationalLaborRelations Board onJuly 25,1969,with respect to rates of pay,wages,hours ofemployment, and other terms and conditions ofemployment and, if an understanding is reached, wewill sign a contract containing such understanding.WE WILL NOT promise or grant to our employeeswage increases and other improvements in theirworking conditions in order to induce them not tosupport United Steelworkersof America, AFL-CIO.WE WILL NOTmake unilateral changes in wages, ratesof pay,or other working conditions of our employeeswithout first notifying and consulting with the above-named Union.WE WILL NOTdiscourage membership in UnitedSteelworkers of American,AFL-CIO,or any otherunion by discriminatorily discharging our employees,nor will we discriminate against them in any othermanner,with respect to their hire or tenure ofemployment or any term or condition of employment.All our employeesare free to become or remain unionmembers.PEPSI COLA BOTTLING CO.OF MIAMI, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting andmust notbe altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room706 Federal Office Building, 500 Zack Street, Tampa,Florida 33602, Telephone 813-228-7227.APPENDIX B(a)On August 29, 1969, Respondent met with UnionrepresentativesNicholas Fayad and Carlos Suarez, andconducted collective-bargaining negotiations concerningrates of pay, wages, hours of employment, and other termsand conditions of employment of the employees in the unitdescribed above in paragraph 5. The Union presented aproposed agreement, a truecopy ofwhich is attachedhereto marked Appendix A. A few days later Respondentpresented its proposed contract to the Union, a true copy ofwhich is attached hereto, marked Appendix B.(b)On September 5, 1969, six employees in the unitdescribed above in paragraph 5, who disapproved ofRespondent'sbargaining,engaged in a slow-down, andwere discharged by Respondent.(c)On September 8, 1969, other employees in the sameunit demanded reinstatement of the six employees referredto in paragraph 7(b) above, and, when Respondent refused,the employees refused to work, or leave the plant, and satdown.They made no attemptto seizethe plant, ormachinery. Respondent contacted the police, who arrived ashort time later, and asked the employees to leave thepremises. The employees complied with this request, and 97of them-whose names are listed on the appendix to theconsolidated amended complaint-left the premises. Theemployees did not engage in violence, or threats ofviolence, and did not damage equipment. Upon leaving thepremises, they started picketing Respondent with signsprotesting the latter's alleged unfair labor practices.(d)Prior to the departure of the 97 employees,Respondent informed them that they were discharged forhaving engaged in an illegal sit-down strike. Respondentlater sent a letter to each employee making the samestatement.(e)On the same day, September 8, 1969, Respondent metwith Union representatives Fayad and Suarez, and engagedin further collective-bargaining negotiations. The Unionrepresentatives demanded, and Respondent refused, reins-tatement of the 6 employees discharged on September 5,1969.(f)Respondent met again with Union representativesFayad and Suarez on September 15, 1969. In response to aUnion request for a wage increase, Respondent offered a 31 /2 percent increase for all employees in the unit describedin paragraph 5 above. The salary range of said employees atthat time was from $1.80 to $2.10 per hour. The Unionrejected this proposal.(g) On September 18, 1969, Respondent's counsel GlennGreene, Jr., calledUnion representative Suarez andinformed him that Respondent was standing pat on its 31/2 percent wage increase offer. Greene also informedSuarez that Respondent would not reinstate any of theemployees, neither those discharged on September 5, northe strikers.Greene sent a letter to Fayad the same day, PEPSI-COLA BOTTLING CO.September 18, 1969,confirming Respondent's position, andcancelling a negotiating session which had been scheduledfor September 22, 1969. A true copy of that letter isattached hereto as Appendix C.(h)On September17,1969,Respondent'sgeneralmanager Herbert Page,a supervisor and an agent ofRespondent within the meaning of the Act, met with JulioOchoa,a member of the Union negotiating committee andone of the employees whom Respondent had discharged onSeptember 5. Page told Ochoa that Respondent would givethe employees a wage increase of 25 cents per hour, andwould reinstate all of the employees,including the strikersand the six employees discharged on September 5. Pagealso told Ochoa that Respondent would give each employeeone week's pay whichRespondent would consider to be aloan at first,and an outright gift later if productionincreased.(i)On September 18, 1969, Page met againwith Ochoaand with another employee member of the negotiatingcommittee,Pedro Goderich.Page repeated his offers madetoOchoa the previous day, and added that Respondentwould improve the employees'insurance program andattempt to improve the allowance for uniforms.He alsosaid that the Company would keep the production bonusesin effect at the plant. Respondent did not make any of theoffers referred to in this,or in the preceding paragraph, toUnion representatives Fayad or Suarez.(j)On September22, 1969,Respondent reinstated all ofthe strikers and the six employees discharged on September5,1969.The employees accepted reinstatement, andstopped picketing.(k)On September 23, 1969, Page made a speech at theplant to all employees in which he told them that theywould receive a wage increase of 25 cents per hour,a betterinsurance plan, and one week's pay for the time they wereon strike. He also told them that the Union was dead at theplant, and that his door was always open. Page stated thathe would deal with an employee committee concerning anyemployee complaints.(1)General Manager Page met with certain employees onSeptember 24, and again on October 2, 1969, and agreed toprovide better ventilation and improved toilet facilities atthe plant, and a 15 minute break period. Respondent gaveeach employee an hourly wage increase of 25 cents,about aweek later.(m) By letter dated September 22, 1969, from the Unionto the Respondent, the former protested the Company'sdealing with the employees, and the breakoff of negotia-tions.There have been no bargaining sessions betweenRespondent and the Union since September 15, 1969. Atrue copy of this letter is attached hereto as Appendix D.The two letters marked Appendices C and D to thestipulation are set out below:APPENDIX CSeptember 18, 1969Mr.NicholasFayad Staff RepresentativeUnitedSteelworkersof America P. O. Box 393 599 West 28thStreet Hialeah,Florida 33011483Re: Pepsi Cola Bottling Co. of Miami, Inc. ContractNegotiationsDearMr. Fayad:Due to an emergency situation that has arisen withone of my out of state clients, I find it necessary to beout of Miami all of next week and must therefore cancelour negotiating session scheduled for Monday, Septem-ber 22, 1969.Secondly, during my telephone conversation thismorning with Mr. Suarez of your office, and at whichtimeI conveyedour wage offer of three and one-half (31/2%) percent effective January 1, 1970, I was advisedby Mr.Suarez that he was insisting that Pepsi Cola takeback the eighty (80) employees that were discharged forengaging in an unlawful and illegal slow down and/orsitdown strike.It is our position this is an illegaldemand and cannot be made a condition to reaching acollective bargaining agreement.If and when you desireto negotiate about legitimate contract issues,we will bemost happy to meet with you at a mutually convenienttime; otherwise,we see no point in continuing ourdiscussions.Sincerely,GLENN L. GREENE, Jr.APPENDIX DSeptember22, 1969REGISTERED LETTER - RETURN RECEIPTREQUESTED Mr. HerbertPaige,GeneralManagerPepsi ColaBottlers of Miami,Inc. 7777 N. W. 41stStreet Miami,Fla. 33152Dear Mr. Paige:We wish to protest the unfair labor practice whichPepsi Cola continues to commit.Your latest violation consisted of your calling ameetingwith the local union committee withoutnotifying either myself or Mr.Suarez. In addition, yourattorney cancelled a meeting we had set up for thismorning,September 22, 1969 and notified us he wasbreaking-off negotiations.Your Companymust use negotiatorswho are free atreasonable times to meet with the Union.We also insist that negotiations have not reached animpasse.We are certainthat if youintend to bargain ingood faithwe can reach a settlement.However your conduct has every appearance thatyou intend to avoid reaching an agreement and untilyour conduct changes, we will pursue our remedies withthe National Labor Relations Board.Yours truly,Nicholas FayadStaffRepresentativecc:Mr.George LongshoreMr.Glenn L.Greene